Exhibit 10.97

MEADE INSTRUMENTS CORPORATION

CODE OF CONDUCT GUIDELINES FOR

MEMBERS OF THE BOARD OF DIRECTORS

Amended as of July 12, 2007

1 CODE OF CONDUCT GUIDELINES FOR MEMBERS OF THE BOARD OF DIRECTORS

The Board of Directors (the “Board”) of Meade Instruments Corporation (the
“Company”) has adopted the following Code of Conduct Guidelines (the
“Guidelines”) for directors of the Company. These Guidelines are intended to
focus the Board and each director on areas of ethical risk, provide guidance to
directors to help them recognize and deal with ethical issues, provide
mechanisms to report unethical conduct, and help foster a culture of honesty and
accountability. Each director must comply with the letter and spirit of these
Guidelines.

No guidelines or policy can anticipate every situation that may arise.
Accordingly, these Guidelines are intended to serve as a source of guiding
principles for directors. Directors are encouraged to bring questions about
particular circumstances that may implicate one or more of the provisions of
these Guidelines to the attention of the Chairman of the Nominating and
Corporate Governance Committee, who may consult with inside or outside legal
counsel as appropriate.

Directors who also serve as officers of the Company should read these Guidelines
in conjunction with the Company’s Code of Conduct for officers and employees.

1. Conflict of Interest.

A conflict of interest exists in any situation in which the Company has an
interest and the interest (personal or financial) of a director is or may also
be involved. A conflict of interest is deemed to exist whenever a director is in
a position, as a result of the nature or responsibilities of his or her service
on the Board of the Company, to further any personal or financial interest of
the director or a member of the director’s immediate family.1 Any situation
which may be construed to be a conflict of interest should be avoided. If a
director believes he/she or another director is involved in a conflict of
interest or a potential conflict of interest, the director must consult with a
member of the Ethics Review Team2 who shall have authority to approve or
disapprove of any such conflict of interest or potential conflict of interest.

Personal conflicts of interest are prohibited as a matter of Company policy. In
particular, a director must never use or attempt to use his or her position to
obtain for himself or herself, for his or her family members, or for any other
person, any improper personal benefit (including loans to, or guarantees of
obligations of, such persons) from any person or entity. Persons who become
aware of potential conflicts may contact the Company’s General Counsel, or call
the Company’s at Corporate Governance Hotline. The Corporate Governance Hotline
can be called anonymously, if desired. All calls to the Corporate Governance
Hotline are confidential and will be handled by investigation and action, if
warranted. No retaliation or adverse action may be taken by the Company or any
of its employees or directors against anyone for good-faith reports of
questionable behavior.

These Guidelines do not attempt to describe all possible conflicts of interest
which could develop. Some of the more common conflicts from which directors must
refrain, however, are set out below.



  •   Relationship of Company with third parties. Directors may not engage in
any conduct or activities that are inconsistent with the Company’s best interest
or that disrupt or impair the Company’s relationship with any person or entity
with which the Company has or proposes to enter into a business or contractual
relationship.



  •   Compensation from non-Company sources. Directors may not accept
compensation, in any form, for services performed for the Company from any
source other than the Company.



  •   Gifts. Directors and members of their families may not offer, give or
receive gifts from persons or entities who deal with the Company in those cases
where any such gift is being made in order to influence the director’s actions
as members of the Board, or where acceptance of the gifts could create the
appearance of a conflict of interest.

2. Corporate Opportunities.

Directors owe a duty to the Company to advance its legitimate interests when the
opportunity to do so arises. Directors are prohibited from: (a) taking for
themselves personally opportunities that are discovered through the use of
corporate property, information or the director’s position; (b) using the
Company’s property, information, or position for personal gain; or (c) competing
with the Company, directly or indirectly, for business opportunities, provided,
however, if the Company’s disinterested directors determine that the Company
will not pursue an opportunity that relates to the Company’s business, a
director may do so.

3. Confidentiality.

Directors should maintain the confidentiality of information entrusted to them
by the Company or its customers, except when disclosure is authorized or legally
mandated. Confidential information includes all non-public information that
might be of use to competitors, or harmful to the Company or its customers, if
disclosed.

4. Fair Dealing.

Directors shall deal fairly and oversee fair dealing by employees and officers
with the Company’s directors, officers, employees, customers, suppliers and
competitors. None should take unfair advantage of anyone through manipulation,
concealment, abuse of privileged information, misrepresentation of material
facts or any other unfair dealing practices. These Guidelines are not intended
to, and shall not be deemed to, alter existing legal rights and obligations of
the Company and its employees, such as “at will” employment arrangements.

5. Protection and Proper Use of Company Assets.

All directors should protect the Company’s assets and ensure their efficient
use. All Company assets should be used for legitimate business purposes only.

6. Compliance with Laws, Rules and Regulations.

It is the Company’s policy to comply with all applicable laws, rules and
regulations (including insider trading laws). It is the personal responsibility
of each director to adhere to the standards and restrictions imposed by those
laws, rules and regulations, including but not limited to those described in the
Company’s Code of Conduct.

7. Nonretaliation for Reporting of Violations.

The Company understands that individuals may not report concerns if they feel
they will be subject to retaliation, retribution, or harassment for such
reports. Therefore, Company directors are strictly prohibited from engaging in
retaliation, retribution, or any form of harassment directed against anyone who
reports a compliance concern in good faith. Any director who engages in such
actions shall be subject to discipline. Any instances of retaliation,
retribution, or harassment against reporting persons should be brought to the
attention of the Ethics Review Team or the Board of Directors, as appropriate,
who will investigate the matter and determine the appropriate remedies or
sanctions, if any.

8. Public Filings and Communications.

It is the Company’s policy to provide full, fair, accurate, timely and
understandable disclosure in all reports that it files with, or submits to, the
Securities and Exchange Commission, as well as in all of its other public
communications. It is the responsibility of all personnel involved in or
responsible for the preparation of such reports and communications, including
the Company’s directors, to use their best good faith efforts to ensure that all
reports and communications meet the above standards. In addition, anyone who
becomes aware of any material misstatement or omission in the Company’s filings
or other outside communications should contact the Ethics Review Team or the
Company Corporate Governance Hotline. In addition, in connection with its public
communications, the Company is required to comply with a rule under the federal
securities laws referred to as Regulation FD (which stands for “fair
disclosure”). Regulation FD provides that, when the Company discloses material,
non-public information about the Company to securities market professionals or
any shareholder (where it is reasonably foreseeable that the shareholders will
trade on the information), it must also disclose the information to the public.
Directors who receive inquiries about the Company or its securities from
securities analysts, reporters, investors, potential investors or others should
decline to comment. Directors should direct all inquiries from such persons to
the Chief Financial Officer. All media inquires should be directed to the
Investor Relations Department.

9. Equity Compensation Award Guidelines.

All equity compensation awards granted to any employee, officer, director or
consultant of the Company shall be in compliance with the Company’s Equity
Compensation Award Guidelines, including, without limitation, ensuring that no
equity compensation awards granted by the Company are “backdated” which shall be
defined as setting an equity compensation award grant date or exercise price
with hindsight for the purpose of improperly achieving a lower grant price.

10. Waivers.

Any request for a waiver of any provision of this Code by a director must be in
writing and addressed to the Board of Directors c/o the Company’s President, who
in contemplation with competent counsel shall have the sole and absolute
discretionary authority to approve any such waiver. Any waiver and the grounds
for such a waiver for a director shall be publicly disclosed in accordance with
NASDAQ rules.



1   National Association of Securities Dealers rules define “immediate family”
to include a person’s spouse, parents, children, siblings, mothers and
fathers-in-law, sons and daughters-in-law, brothers and sisters-in-law, and
anyone who resides in such person’s home.



2   The Ethic Review Team consists of the Company’s Legal Department, the Chief
Financial Officer and the Controller.

2



